Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 1 of 31 - Page ID#: 3875




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     FRANKFORT

                                              )
  UNITED STATES OF AMERICA,                   )
                                              )
          Plaintiff,                          )       Criminal No. 3:17-cr-0016-GFVT
                                              )
  V.                                          )        MEMORANDUM OPINION
                                              )                &
  RONNIE C. RODGERS,                          )              ORDER
                                              )
        Defendant.                            )
                                              )

                                      *** *** *** ***

       After the Court denied the Government’s requests for restitution for several victims of

Defendant Ronnie C. Rodger’s conspiracy to commit securities fraud, the United States has filed

supplemental information that allows the Court to calculate the accurate total loss for many of

these victims. These requests include varying degrees of evidentiary support for the loss

amounts. While the Court need not determine restitution by finding facts beyond a reasonable

doubt, the Court must determine a loss amount by a preponderance of the evidence. Because

some of these requests are supported by sufficient evidence while others are not, the Court

GRANTS IN PART and DENIES IN PART the Government’s Second Motion for Restitution.

Previously, the Court ordered Mr. Rodgers to pay restitution in the amount of $2,180,562.17.

However, after granting several more victims restitution, Mr. Rodgers is now ordered to pay

restitution in the combined amount of $5,424,928.47, as further outlined below.
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 2 of 31 - Page ID#: 3876




                                                 I

                                                 A

       Mr. Ronnie Rodgers was charged on December 7, 2017 with one count conspiracy to

commit mail fraud, wire fraud, and securities fraud in violation of 18 U.S.C. §§ 1341 and 1343,

15 U.S.C. § 78j(b), and 17 C.F.R. § 240-10b-5. [R. 1.] According to the indictment, from 2007

through 2017, Mr. Rodgers and his associates executed a scheme to sell oil and gas leases in

geographical areas where Mr. Rodgers knew the leases would not produce enough oil or gas to

provide a return on the investments. See id.

       The jury returned a guilty verdict for conspiracy to commit mail fraud, wire fraud, and

securities fraud. [R. 64.] To convict Mr. Rodgers with mail or wire fraud, the jury was required

to find the development of or participation in a scheme to defraud, that he used the mails or an

interstate wire communication in furtherance of the scheme, and that he possessed “intent to

deprive a victim of money or property.” United States v. Ramer, 883 F.3d 659, 681 (6th Cir.

2018) (enumerating the elements of mail fraud); United States v. Olive, 804 F.3d 747, 753 (6th

Cir. 2015) (enumerating the elements of wire fraud and noting, “Mail fraud has essentially the

same elements [as wire fraud] except that the use of the mails rather than a wire is required.”).

For the jury to convict Mr. Rodgers of securities fraud, the jury had to find that he used or

employed a manipulative or deceptive device in contravention of 17 C.F.R. § 240-10b-5 in

connection with the purchase or sale of a security. 15 U.S.C. § 78j(b). Accordingly, the jury had

to determine that Mr. Rodgers (1) employed a device, scheme, or artifice to defraud, (2) made

any untrue statement or omission of a material fact, or (3) engaged in an act, practice, or course

of business, operating as a fraud or deceit. 17 C.F.R. § 240-10b-5. However, Mr. Rodgers was

charged with conspiracy to commit one of these things, and thus, the jury only need to find that



                                                 2
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 3 of 31 - Page ID#: 3877




Mr. Rodgers joined in agreement to commit mail, wire, or securities fraud, and that at least one

person in the conspiracy committed an overt act in support of the conspiracy. United States v.

Phillips, 872 F.3d 803, 806 (6th Cir. 2017).

        Mr. Rodgers was sentenced on January 9, 2019, to forty-eight months imprisonment,

followed by three years of supervised release. [R. 88; R. 90.] Restitution was ordered, but a

specific calculation of restitution was deferred pending briefing by both parties.1 Id. The United

States filed a motion for an award of restitution in the total amount of $6,874,766.01, on January

25, 2019, which included only a spreadsheet of the victims’ alleged loss amounts and lacked any

evidence to support those requests. [R. 97.] Mr. Rodgers made objections to a general award of

restitution but made no specific objections to requests by each victim. [R. 101.] At a hearing

held on February 20, 2019, the Court determined more evidence was needed to award restitution

and directed further briefing. [R. 103; R. 104.] The United States filed their supplementation

under seal [R. 116], and this Court granted in part and denied in part the government’s First

Motion for Restitution [R. 121.] The Court found that the vast majority of requests lacked

specificity as to how much the victim actually lost. [Id.] Now, the United States has filed a

Second Motion for Restitution in support of the victims ordered inaccurate, or denied, restitution

pursuant to the Court’s previous order. [R. 130.] Mr. Rodgers has not filed any objections.




1
  Under 18 U.S.C. §3664(d)(5), the Court must determine restitution within ninety days of sentencing the
defendant. Mr. Rodgers’s sentencing was held on January 9, 2019, and that ninety-day window has now
passed. However, when a sentencing court misses the deadline, it does not forfeit power to order
restitution if, prior to the deadline, the court made clear it would order restitution, but failed to specify an
amount within ninety days. Dolan v. United States, 560 U.S. 605, 607–08 (2010). The Court stated at
sentencing that restitution would be ordered pursuant to the Mandatory Victims Restitution Act but
briefing on the specific amount of restitution was not completed until April 26, 2019. [R. 119.] Thus,
under Dolan, the Court retains authority to set restitution for Mr. Rodgers.

                                                       3
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 4 of 31 - Page ID#: 3878




                                                  B

        Restitution in this case is mandatory. The Mandatory Victims Restitution Act (MVRA)

requires Courts to order restitution when sentencing defendants convicted of certain offenses. 18

U.S.C. § 3663A(a)(1). Included in these offenses are crimes against property, including crimes

involving fraud and deceit. § 3663A(c)(1)(A)(ii). When a defendant is convicted of a

conspiracy, a Court may calculate restitution using “damage resulting from any conduct that was

part of the conspiracy and not just from specific conduct that met the overt act requirement of the

conspiracy conviction.” United States v. Sawyer, 825 F.3d 287, 295 (6th Cir. 2016) (citations

and quotations omitted). Furthermore, if more than one defendant contributed to a victim’s

losses, the Court is permitted to make each defendant liable for the full amount of restitution or

may choose to apportion restitution accordingly. 18 U.S.C. § 3664(h). The Government bears

the burden of proof to demonstrate the amount of loss sustained by a victim, and disputes must

be resolved by the Court under a preponderance of the evidence standard. § 3664(e). In this

specific matter, it is also important to note that restitution is calculated based on the full amount

of a victim’s losses, not Mr. Rodgers’s gain. § 3664(f)(1)(A).

        A victim’s losses must only be demonstrated by a preponderance of the evidence.

§3664(e). The “preponderance of the evidence” standard requires a trier of fact, in this case, the

Court, to find “the existence of a fact is more probable than its nonexistence.” Concrete Pipe

and Prods. of Cal., Inc. v. Construction Laborers Pension Tr. for S. Cal., 508 U.S. 602, 622

(1993) (quoting In re Winship, 397 U.S. 358, 371–72 (1970)). Because the burden here rests on

the Government, the Government must persuade the Court of the existence of their proposed

facts. Id.




                                                  4
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 5 of 31 - Page ID#: 3879




       Evidence “underlying an award must have sufficient indicia of reliability to support its

probable accuracy.” United States v. Sawyer, 825 F.3d 287, 294–95 (6th Cir. 2016) (citations

and quotations omitted). The Court must make adequate factual findings when the calculated

loss amount is disputed. United States v. Sexton, 894 F.3d 787, 801 (6th Cir. 2018). But the

Circuit Courts generally leave evidentiary determinations, and which evidence provides an

indicium of reliability, up to the District Courts, so long as the District Court explains its reasons.

       If Mr. Rodgers had been indicted on specific counts of fraud, the jury would have had the

opportunity to consider each victim’s allegations and either accept or deny the evidence behind

those allegations beyond a reasonable doubt. However, this does not mean that Mr. Rodgers

cannot be held responsible for those losses. In Apprendi v. New Jersey, the Supreme Court

found, “any fact that increases the penalty for a crime beyond the prescribed statutory maximum

must be submitted to a jury and proved beyond a reasonable doubt.” 530 U.S. 466, 490 (2000).

However, because restitution statutes do not specify a statutory maximum amount, the Sixth

Circuit has held that restitution claims need not be submitted to a jury. United States v. Sosebee,

419 F.3d 451, 461 (6th Cir. 2005). In this matter, restitution requests must demonstrate by a

preponderance of the evidence, that the victim’s losses result from conduct in furtherance of the

convicted conspiracy, not just conduct from the over acts required for a conspiracy conviction.

United States v. Sawyer, 825 F.3d 287, 295 (6th Cir. 2016).

       Each request will require individual determinations of reliability, particularly when a

defendant can provide evidence contrary to a victim’s statement. Even without objections by a

defendant, however, the victim’s request must still include “sufficient indicia of reliability.”

United States v. Sawyer, 825 F.3d 287, 294–95 (6th Cir. 2016). Because the Sixth Circuit

generally upholds a district court’s restitution award so long as it is within “the universe of



                                                  5
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 6 of 31 - Page ID#: 3880




acceptable computations,” and because the Court “has wide latitude to determine the amount of a

victim’s losses,” the Court takes this opportunity to outline what uncontested evidence would

include such reliability sufficient to support an award of restitution. United States v. Sawyer, 825

F.3d 287, 295 (6th Cir. 2016); United States v. Patel, 711 F. App’x 283, 287 (6th Cir. 2017).

       First, a victim’s testimony at trial could support an award of restitution. Trial testimony

occurs under penalty of perjury, and opposing counsel has the opportunity to cross examine the

witness. The combination of direct questioning by the Government and cross examination by the

defendant would give the Court sufficient information to determine whether or not a victim’s

statements are reliable. Evidence admitted at trial to accompany a victim’s testimony is similarly

subject to scrutiny by the defendant because this too gives the opportunity for a defendant to

object to consideration of that evidence.

       The more difficult question arises when a victim did not testify, was not subject to cross

examination, but has submitted a statement to the Government, the USPO, or the Court

requesting a specific award of restitution. While those statements may be sworn affidavits, the

Court determines that statements by a victim, without additional documentation of loss amount,

do not include sufficient indicia of reliability. See, e.g., United States v. Steele, 897 F.3d 606,

613 (4th Cir. 2018) (finding a victim’s unsupported loss estimate, without additional evidence,

insufficient to satisfy the Government’s burden of proof); United States v. Charles, 895 F.3d

560, 566 (8th Cir. 2018) (finding mere statements, without other documentation, do not support a

Government’s claim by a preponderance of the evidence); United States v. Baker, 584 F. App’x

469, 471–72 (9th Cir. 2014) (finding the district court properly discredited evidence which did

not clearly specify victim’s losses or clearly specify how such losses were caused by the

defendant’s criminal conduct); United States v. Simmons, 544 F. App’x 21, 24 (2d Cir. 2013)



                                                  6
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 7 of 31 - Page ID#: 3881




(finding the court abused its discretion by awarding restitution based on nothing more than an

unsworn letter by a victim when the Government provided “almost no information about the loss

amount, no documentation regarding [the victim’s] loss, and no explanation as to why procuring

details or documentation was impracticable”). But see United States v. Dial, 705 F. App’x 250,

255–56 (5th Cir. 2017) (finding the district court was permitted to rely solely on victim impact

statements unless the defendant presented rebuttal evidence); United States v. Lopez, 503 F.

App’x 147, 150 (3d Cir. 2012) (upholding an award of restitution based only on a Government-

prepared spreadsheet of losses and a sworn statement by the victim).

       While a conclusory statement by a victim suggests a loss, such statement does not

provide sufficient evidence to determine the amount of loss or whether such loss was

proximately caused by the victim. Bank records, copies of checks, invoices, deposit slips, etc. all

demonstrate a presumably reliable record of financial loss to which a defendant may make

specific objections. If the Government submits only a victim’s statement of a total loss amount,

a defendant would be forced to locate those same records in order to rebut the Government’s

request. But determination of restitution is not a burden shifting framework and requiring this of

the defendant improperly shifts the burden from the Government to demonstrate loss amount to

the defendant to disprove loss amount. A detailed sworn statement, however, outlining the total

loss amount and how that loss amount was calculated, may be sufficient if the calculation is

consistent with the testimony offered at trial.

       Accordingly, the Court finds that mere conclusory statements, whether sworn or

unsworn, are also insufficient to establish reliability sufficient to support an award of restitution.

For this Court to find the required indicia of reliability, the Government must provide evidence

other than a victim’s stated loss amount to establish loss and the amount of that loss. In this



                                                  7
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 8 of 31 - Page ID#: 3882




case, copies of checks written to Mr. Rodgers and/or his affiliated companies, bank records

showing transfers of money, invoices by Mr. Rodgers and/or his affiliated companies, and other

related documents would indicate reliability to the Court. Furthermore, the Court will consider

detailed affidavits that include calculations of loss consistent with testimony offered at trial to be

reliable. The Court further notes that this list is not exclusive.

                                                  II

       Having outlined this framework, the Court now considers the restitution requests by the

Government.

                                                  A

       In the United States’ First Motion for Restitution, the Government made numerous

requests based on checks obtained from the Department of Financial Institutions, but which did

not include a statement, sworn or unsworn, from the victim. [See R. 116.] These requests were

insufficient to determine an amount of loss for restitution purposes: while the Court could clearly

see that the alleged victim paid Mr. Rodgers and/or Rick-Rod Oil, the Court was unable to

determine if this was the actual amount of loss. Testimony at trial suggested that many investors

received at least some amount in royalties or other returns, though that amount varied wildly

among investors. [See, e.g., R. 107 at 170, 221; R. 108 at 12, 31, 45, 59, 61, 93–94, 119, 127,

131, 182; R. 109 at 35–36, 118–119; R. 112 at 67.] Thus, absent any evidence that these victims

received any of this money back, the Court was left to guess the amount of loss by these victims.

This exercise does not meet a preponderance of evidence threshold. For these victims, the

United States failed to meet its burden. 18 U.S.C. § 3664(e). The United States has now

provided additional documentation on behalf of some of the individuals that were denied

restitution based on lack of information.



                                                   8
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 9 of 31 - Page ID#: 3883




       Again, the United States has resubmitted some of the same requests based only on checks

obtained from the Department of Financial Institutions. As noted, the United States has been

unable to communicate with many of these victims and therefore does not provide any statement

from the victims as to how their loss should be calculated. [R. 130 at 23.] While the checks give

the Court clear indication as to how much the victim invested initially, the Court is unable to

accurately calculate the total amount of loss without more information as to whether the victims

received royalty, distribution, or any other payments from their investment. Having determined

this, absent additional documentation, the restitution requests on behalf of Louis and Judith

Arruda, Ronnie Belk, Lance Harrison, Murray Helmers, Larry Henderson, Johnny and Carole

Ireland, John Jarvis, Tony Norris, Michael and Robin Richardson, and Sandra Bucaram are

DENIED.

       In addition to copies of checks provided, Gregory Barber stated in a sworn statement that

he invested $25,000 with Ronnie Rodgers. [R. 130-2.] Mr. Barber subsequently made three

$3,500 completion fee payments, only one of which Mr. Barber has in his possession. [Id. at 1.]

Mr. Barber also indicates through his sworn statement that he received royalty payments of

nominal amounts of up to but not more than $300. [Id.] Without evidence to the contrary, the

Court concludes that Mr. Barber has provided sufficient information to calculate his loss as

$35,200.

       Similarly, Jim Bedell has submitted a sworn statement along with copies of checks that

confirms that Mr. Bedell invested a total of $32,000. [R. 130-3.] He initially invested $25,000

with Ronnie Rodgers and Clinton-Pulaski Prospect #14, LTD and subsequently paid two

completion fees, totaling $7,000. [Id.] Mr. Bedell also admits that he did not receive any




                                                 9
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 10 of 31 - Page ID#: 3884




 royalties, distributions, or any other payments as a result of his investment. [Id. at 1.] Thus, the

 Court calculates Mr. Bedell’s loss to be his total investment, which is $32,000.

        Kimberly Ryan also states through a sworn statement that she invested with Mr. Rodgers.

 [R. 130-39 at 1.] Specifically, the United States has previously submitted evidence of both the

 executed agreement and check showing that Ms. Ryan invested $7,500 with Ronnie Rodgers and

 the Metcalfe County Project. [Id. at 2-9.] Furthermore, Ms. Ryan clearly states that she did not

 make any other investments or receive any royalty payments or distributions from her

 investment. [Id. at 1.] The Court finds that without evidence to the contrary, Ms. Ryan’s loss is

 $7,500.

        Next, David Hughes states through a sworn statement that he invested with Ronnie

 Rodgers into a well project in Metcalfe County. [R. 130-16 at 1.] Specifically, the Government

 produced two checks from Mr. Hughes for $15,000 each for a total investment of $30,000. [Id.

 at 3-5.] Additionally, he states that he received two to three small royalty payments for a total of

 no more than $500. [Id. at 1.] Since the Defendant has not objected or produced evidence to the

 contrary, the Court finds Mr. Hughes’ loss to be $29,500.

        Norman Kent invested $152,000 with Rick Rod Oil Company into five different

 packages, which he specifies. [R. 130-18.] Mr. Kent recently submitted a sworn statement that

 details his investment total of $152,000. [Id.] He also states that he received small royalty

 checks from Barrett Oil and Sunoco, which totaled to no more than $4,600. [Id.] The Court

 finds that the additional documentation introduced by the United States supports that Mr. Kent

 invested $152,000, and he received up to $4,600 back in royalty payments, making his total loss

 for the purposes of restitution to be $147,400.




                                                   10
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 11 of 31 - Page ID#: 3885




        Another victim, Nancy Mendel, states through her sworn statement that she invested a

 total of $69,000 and has provided the Court copies of each of the nine investment checks. [R.

 130-19 at 1, 67-75.] Ms. Mendel further states that she did not receive any royalties,

 distributions, or any other payments as a result of this investment. [Id. at 1.] Thus, the Court

 finds Ms. Mendel lost $69,000 for the purpose of restitution.

        Michael Minichino was denied restitution in the previous order because of a lack of

 specificity regarding his investment. In addition to the checks the Government produced, they

 also provided an unsigned and unsworn letter from Mr. Minichino. [R. 116-2.] However, that

 letter made only a reference to $25,000 without specifying how much he invested or indicating

 whether or not he received any return on that investment. [Id.] In order to clarify, Mr.

 Minichino has submitted a sworn statement that explains that in September 2009, he invested a

 total of $28,500 with Ronnie Rodgers into Clinton Pulaski Prospect #13 LTD via two checks.

 [R. 130-21.] Mr. Minichino also states that he did not receive any royalties, distributions, or any

 other payments as a result of this investment. [Id.] By the Court’s calculations, this means Mr.

 Minichino lost a total of $28,500 for the purpose of restitution.

        Again the Court previously denied restitution to Kevin O’Connor and Ralph Pantony due

 to the lack of documentation and specificity as to how to calculate each of their losses. Both

 individuals entered into 50-50 partnership with each other when they invested with Rick Rod Oil

 Company and Ronnie Rodgers. [R. 130-27.] Through a sworn statement, both victims detail

 that they invested $25,000 into Adair Clinton #6 with a $3,300 completion fee and $25,000 into

 Adair Clinton #7 with a $3,500 completion fee. [Id.] This makes their combined total

 investment to be $56,800. [Id.] Mr. O’Connor has provided the Court with all the payments he

 received as part of his investment, which total $6,558.95. [Id.] While. Mr. Pantony is not able to



                                                  11
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 12 of 31 - Page ID#: 3886




 provide copies and information of the payments he received, his returns should be a mirror image

 of Mr. O’Connor’s given their investments were equal. [Id.] Subtracting the $13,117.90 in

 royalty payments from their total investment of $56,800 results in a combined loss of

 $43,682.10. Thus, Mr. O’Connor and Mr. Pantony have each suffered a loss of $21,841.05.

        Samuel Ramsey, the President of Ramsey Investment Group, provided the check for

 $10,000 he invested with Mr. Rodgers. [R. 130-29.] He states that he received one royalty

 check for $3,000, but is unable to provide documentation of such check because his financial

 institution does not maintain records this long. [Id.] However, his sworn statement and copy of

 his investment check combine to corroborate his amount of loss. [Id.] After subtracting the

 $3,000 from the total investment of $10,000, the Court finds Mr. Ramsey’s loss to be $7,000.

        Mike Gould, who is the principal and sole member of Coyote de la Sierra and Gold Run

 Trading LLC, states that he invested in Mr. Rodger’s scheme. [R. 130-38.] Specifically, he

 indicates that he invested $25,000 with Rick Rod Oil and Ronnie Rodgers into Clinton Pulaski

 Prospect #14, LTD. [Id.] He also invested $35,500 with Rick Rod Oil into Clinton Pulaski

 Prospect #15, LTD. [Id.] Mr. Gould also paid one $3,500 completion fee. [Id.] Mr. Gould is

 unable to provide copies of these investment checks, but he has provided the check numbers of

 each of the three checks. [Id.] Mr. Gould also states that remembers getting five payments from

 Sunoco Inc. in the range of $50 and $80 dollars per check. [Id.] Therefore, Mr. Gould could

 have received no more than $500 in royalty payments. [Id.] Without evidence to the contrary,

 the Court concludes that the documentation Mr. Gould has provided proves by a preponderance

 of the evidence that Mr. Gould lost $63,500 in this venture.

        Dianne and Suzanne Heleno claim that they invested $210,000 with Rick Rod Oil and

 Ronnie Rodgers. [R. 130-51.] Diane and Suzanne had an agreement that each invest 50% of the



                                                 12
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 13 of 31 - Page ID#: 3887




 initial fees and 50% of the completions fees. [Id.] Their initial investments totaled $175,000,

 which were split between five different packages at $25,000 each ($12,500 individually). [Id.]

 The sisters then paid $35,000 in completion fees which correspond with the letters they received.

 [Id.] The Helenos provided the Court with copies of checks, carbon copies of checks, wire

 receipts, and division contracts in support of their investment. [Id.] Further, the Helenos state in

 their sworn statement that they received no more than $2,500 in royalty payments, but are only

 able to provide some documentation of these receipts. [Id.] The total investment of $210,000

 less the $2,500 in royalties results in $207,500 of loss for Dianne and Suzanne Heleno, which is

 divided into $103,750 each.

        Paul Brooks, on behalf of Yellow Dog Adventures, invested $25,000 with Ronnie

 Rodgers and Clinton Pulaski Propsect #14 LTD, which is confirmed by a copy of the check the

 United States provided. [R. 130-40.] In regard to royalty payments that Mr. Brooks received,

 the United States has submitted memorandum notes from their interview with Mr. Brooks. [Id.]

 During his interview, he admitted he received $1,000 in royalty payments. [Id.] Due to the lack

 of contradicting evidence or objections by the Defendant, the Court finds that Paul Brooks and

 Yellow Dog Adventures suffered a loss of $24,000 for the purpose of restitution.

                                                  B

        Some of the trial witnesses testified at trial that they lost money but failed to specify how

 much, so the Court was previously unable to calculate the amount of loss without additional

 documentation. Bruce English paid Mr. Rodgers a total of $100,000 in four increments, as he

 testified at trial. [R. 108 at 10, 15–16.] On cross, however, Mr. English was clear that he

 received checks, and believed they came from Barrett Oil, just not in the amounts he had

 anticipated. [Id. at 27–33.] Mr. English has now provided the Court with additional



                                                  13
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 14 of 31 - Page ID#: 3888




 documentation and requests restitution in the amount of $101,586.92. [R. 130-13 at 1.] Mr.

 English provides in a sworn statement that he invested a total of $105,475 into three different

 well packages. [Id.] Mr. English also states that he received royalty payments of $1,388.08

 “which were received sporadically in small amounts and a single $2,500 payment.” [Id.]

 However, the Adair Circuit Court judgment Mr. English obtained against Rick Rod Oil Co., Inc.

 indicates a lower net loss amount. [Id. at 16.] Mr. English explained that the $6,000 credit

 indicated in the judgment was an estimation at the time the complaint was filed. [R. 130 at 8.]

 The Court finds that Mr. English’s loss is $98,086.92, which mirrors the circuit court judgment,

 which subtracted $7,388.08 in credits.

        Other trial witnesses could specify the amount of money they received but did not

 indicate whether they sustained losses. Vincent DiSisto testified that he invested $25,000 and

 has now submitted a copy of the cashiers check portraying such amount. [R. 109 at 74; Gov.

 Exh. 8Q; R. 130-11 at 2.] While he received a bill for a completion fee of $3,500, he did not pay

 it. [R. 109 at 89–90; Gov. Exh. 8G.] Mr. DiSisto has provided a sworn statement that affirms he

 did not pay any completion fees and he has not received any royalty payments, distributions, or

 any other money back from his investment. [R. 130-11 at 1.] Therefore, the Court finds Mr.

 DiSisto’s loss to be $25,000, the amount of his investment.

        Charles Hughes invested $12,500 plus half of a normal completion of $1,750. [R. 130-15

 at 1.] Mr. Howard also states that he did not receive any royalties or any other payments from

 his investment. [Id.] Therefore, the Court finds that Mr. Hughes’ loss is $14,250, the total

 amount of his investment and completion fee.

         John Howard testified at trial that he invested $30,000 with Rick-Rod Oil in 2011. [R.

 112 at 76.] However, he submitted a sworn statement to the Government that he invested $5,000



                                                 14
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 15 of 31 - Page ID#: 3889




 each in five wells, for a total of $25,000. [R. 116-2.] He also did not state whether or not he lost

 money on his investment, though his demands for a refund suggest that he did. Now, the United

 States has affirmed that the declaration of loss indicated by Mr. Howard as $25,000 was

 incorrect. [R. 130 at 9.] The United States has provided support that clearly shows Mr. Howard

 invested $30,000. [R. 130-14.] Mr. Howard also indicates that he did not receive any royalty or

 distribution payments but he did receive $100 in cash from Defendant upon confronting him

 about the lack of a return on his investment. By the Court’s calculations, the $30,000 invested,

 minus the $100 in cash results in a loss of $29,900 for Mr. Howard.

                                                  C

         Finally, the Government submitted requests for several victims who had submitted victim

 impact statements concerning their investments. Some of these statements were sworn, while

 others were unsworn. The Court considered these requests, but because the victims were not

 subject to cross-examination at trial, specificity as to the amounts of investments and losses is

 required. The United States has now provided additional statements and varying evidentiary

 support for some of the victims the Court was unable to calculate total amount of loss due to lack

 of specificity.

                                                  1

         The Court received many requests in the form of a questionnaire or memorandum,

 whereby a victim alleged a certain amount of investment or loss, but that statement was not

 sworn and no other evidence was attached. Because of the lack of evidentiary support for the

 conclusory claims, as well as because the statements were not made under penalty of perjury,

 most of these statements were insufficient for the purposes of calculating restitution.




                                                  15
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 16 of 31 - Page ID#: 3890




        This Court denied restitution to Joan Antonelli because she submitted an unsworn

 questionnaire and returned it to the Government. [R. 121 at 18.] Ms. Antonelli has now

 submitted additional supporting documentation including a sworn statement, executed

 agreements with Rick Rod Oil Co., and correspondence containing Defendant’s signature. [R.

 130-1.] This documentation provides that Antonelli invested $90,000 and received royalties in

 the amount of $3,263.40. [Id.] Therefore, the Court calculates the loss of Joan Antonelli to be

 $86,736.60.

        Robert Cohen also submitted an unsworn statement where he claimed, “I believe I am

 due $10,000.00 in restitution” [R. 116-2] but provided no affidavits, no evidence of checks, and

 no explanation other than this conclusory statement. [Id.] Now, Mr. Cohen has submitted a

 sworn statement that provides that between 2005 and 2008, he invested $10,000 with Ronnie

 Rodgers and received no royalty payments. [R. 130-7 at 1.] Therefore, this Court finds that Mr.

 Cohen’s loss is $10,000, the amount of his investment.

        David Paul Conley indicated in his unsworn statement that he invested $15,000 in Rick-

 Rod. [R. 116-2.] Now, Mr. Conley has provided the Court a sworn statement that affirms his

 investment of $15,000 with Ronnie Rodgers in 2004. [R. 130-8.] He states he only submitted

 one check for this investment, and he received no money in royalties or distributions. [Id.]

 Therefore, the Court finds that Mr. Conley’s loss is $15,000.

        The Government submitted a request on behalf of Michael and Carol Darrow for

 restitution. In support of this, a statement was provided to the Court alleging an investment of

 $31,600. [R. 116-2.] However, this statement was not signed, much less sworn to. Mr. Darrow

 has now submitted a sworn statement indicating that he invested $31,600 in Adair-Clinton

 Prospect #5, LTD which includes the initial $25,000 investment and $6,600 in two completion



                                                 16
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 17 of 31 - Page ID#: 3891




 fees. [R. 130-9 at 1.] Mr. Darrow has also provided executed copies of the Subscription

 Agreements, letters for the completion fees, division contracts with Sunoco and Barret Oil

 Purchasing, and copies of royalty checks proving his ownership interest and investor status. [Id.

 at 22-25.] Thus, the Court subtracts the $908.63 in royalties from the total investment of

 $31,600, for a total loss of $30,691.37.

        Laurence and Janice Ellefson also provided unsworn statements, claiming a loss of

 $95,000. [R. 116-2.] The statements provided by the victims did not clearly reference their

 investments and did not include any other evidence. Now, the Ellefsons have submitted copies

 of each of the ten investment checks which combined total $99,500. [R. 130-12 at 27-32.] The

 Ellefsons also provide that they received royalties in the total amount of $791.26. [Id. at 33-35.]

 Subtracting $791.26 in royalties from the total investment of $99,500 results in a loss of

 $98,708.74 for Mr. and Ms. Ellefson.

        Likewise, Victor and Reem Jacob submitted an unsworn questionnaire where he asserted

 that he paid $11,833.00 to Rick-Rod Oil, and he stated he did not receive any royalties or other

 returns on this investment. [R. 116-2.] They provided some documentation to evidence his

 investment, but nothing to support a determination of the amount of his investment. [Id.] The

 Jacobs have now provided copies of checks which show that they invested a total of $10,667.33

 with Ronnie Rodgers. [R. 130-17 at 3-5.] The Jacobs also provide through a sworn statement

 that they did not receive any royalties, distributions or any other payments. [Id. at 1.] Thus,

 Victor and Reem Jacob’s loss is the amount of their investment, $10,667.33.

        Michael Nichols, also turned in a questionnaire, claiming he invested $375,000 and

 received nothing. [R. 116-2.] He also included tax returns for his company, Thistletop Energy,

 however, no specific evidence or documentation of his investment. [Id.] Now, Mr. Nichols



                                                 17
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 18 of 31 - Page ID#: 3892




 states that he invested $475,000 via a wire in 2014 to Barry Gilley, Ronnie Rodgers’ attorney,

 for the purchase of specific wells. [R. 130-23.] The United States has provided evidence of this

 transaction, which was filed with Metcalfe County Clerk’s office through assignment agreements

 signed by R.C. Rodgers and Barry Gilley. [Id. at 11-12, 15-17.] Those assignments explicitly

 reference that they received $475,000 from Thistletop Energy LLC in consideration for Ronnie

 Rodgers’ rights and interest to certain wells. [Id.] Mr. Nichols also received various royalties

 and returns on his investment ending December 21, 2017, for a total of $94,349.76. [Id.] Thus,

 the Court calculates Thistletop Energy LLC’s loss to be $380,650.24.

        Ray Overton returned an unsworn questionnaire but not an affidavit, claiming that he

 invested an initial $12,500, plus $1,666.50 and $1,650.00 in checks made out to Rick-Rod Oil

 for completion fees. [R. 116-2.] He also submitted copies of these checks. [Id.] However, Mr.

 Overton was unsure about the actual amount of royalties that he received. [Id.] Mr. Overton has

 now specified through a sworn statement that he remembers receiving no more than $300 in

 royalty payments from his investment. [R. 130-26.] While the Defendant has not provided any

 evidence to the contrary, the Court finds that Mr. Overton suffered a loss of $15,516.50.

        Similarly, Kyle Pulliam provided a completed questionnaire stating that he invested

 $40,000 with Mr. Rodgers. [R. 116-2.] But this questionnaire was unsworn and did not include

 any additional documentation for these losses. [Id.] Furthermore, while Mr. Pulliam indicated

 he received “Maybe $300” in royalties or distributions, he lacked documentation and

 demonstrated uncertainty as to the precise amount. [Id.] Mr. Pulliam recently submitted

 supporting documentation that includes a sworn statement and statements from his mutual fund

 institution. [R. 130-28.] This confirms that Mr. Pulliam invested $40,000 with Ronnie Rodgers

 by dissipating assets he had obtained within his mutual fund. [Id.] Again, Mr. Pulliam admits



                                                 18
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 19 of 31 - Page ID#: 3893




 that he received five or six royalty payments of nominally small amounts over the course of a

 few months that totaled no more than $300. [Id.] Based on this information, the Court

 determines by a preponderance of the evidence that Mr. Pulliam lost $39,700.

        Danny Reisinger also submitted a completed questionnaire, stating he invested $15,000

 but provided no documentation to support this. [R. 116-2.] Even though Mr. Reisinger no

 longer possesses all the paperwork relating to this matter, he has submitted a sworn statement,

 along with a personal ledger he maintained through this investment. [R. 130-30.] Mr. Reisinger

 received royalty payments in the total amount of $201.51. [Id.] By the Court’s calculations, this

 means Mr. Reisinger lost a total of $14,798.49 for the purpose of restitution.

        Richard and Linda Roberts completed the Government’s questionnaire, claiming they

 invested $28,500. [R. 116-2.] They also provided check stubs showing their initial investment

 ($25,000) and their subsequent completion fee ($3,500). [Id.] However, as to the amount of

 money they received in royalties and distributions, their questionnaire directs the reader to see

 “Sheet E,” but “Sheet E” was no where in the materials submitted to the Court. [Id.] Now, Mr.

 Roberts indicates he does not have a copy of the second/final completion fee of $3,500 he paid

 because his financial institution does not maintain records that bar back. [R. 130-31 at 1.]

 However, he has submitted a sworn statement and ledger that details that Mr. Roberts received a

 total of $1,184.90 in total gross royalties and paid two completion fees to Mr. Rodgers totaling,

 $7,000. [Id. at 109.] Subtracting the $1,184.90 he received from his total investment of $32,000,

 Mr. Roberts’ loss for the purpose of restitution is $30,815.10.

        In his questionnaire, Raymond Robinson claimed he invested $30,000, but did not

 provide documentation for this amount. [R. 116-2.] There was also a lack of clarity regarding

 royalties he received. [Id.] Mr. Robinson has now made clear through a sworn statement that he



                                                 19
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 20 of 31 - Page ID#: 3894




 invested $30,000 and received royalties in the total amount of $3,491.46. [R. 130-32 at 1.] The

 total investment of $30,000 less the $3,491.46 in royalties results in $26,508.04 of loss for Mr.

 Robinson.

        Blain Stout submitted an unsworn questionnaire as well, where he claimed to have

 borrowed $30,000 against his house, but he did not indicate whether this $30,000 was for an

 investment with Mr. Rodgers. [R. 116-2.] He also did not provide the Court with any

 information as to any payments he may have received for royalties or distributions. Mr. Stout

 has provided the Court with proof of his investment including a sworn statement, division

 contracts that show his status as an investor, and copies of some checks. [R. 130-35.] Mr. Stout

 has provided the date, check number and amount of each of the royalty checks he received

 totaling, $506.22. [Id. at 1-2.] Thus, the Court calculates Mr. Stout’s loss to be $29,493.78.

        Cathy and Robert Warren invested alongside Michael Warren. [R. 109 at 127.] At trial,

 Michael Warren testified that Robert and Cathy lost $76,000. [Id.] However, in their unsworn

 questionnaire, they claimed to have only invested a total of $75,000. [R. 116-2.] In a sworn

 statement, the Warrens recently submitted, they indicate that they invested approximately

 $75,000 into Rick Road Oil Company, but given the length of time that has passed, they only are

 able to provide proof for a total investment of $55,000. [R. 30-36 at 1.] The Warrens also

 received royalty payments in the total amount of $11,837.74. [Id.] Therefore, the Court finds

 that Mr. and Ms. Warren’s loss is $43,162.26: the $55,000 of their investment less the royalty

 payments they received from Mr. Rodgers.

    Janet Windley also submitted an unsworn statement, where she claimed $90,000 in loss, but

 her statement lacked specificity as to the amount she invested and was completely devoid of

 additional evidence. [R. 116-2.] Ms. Windley has now provided sufficient support of her



                                                 20
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 21 of 31 - Page ID#: 3895




 investment through a sworn statement, a copy of her investment account, and her signed

 contracts with Mr. Rodgers. [R. 130-37.] This evidence shows that Ms. Windley invested

 $90,000 with Mr. Rodgers and received royalty payments in the total amount of $3,567.382.

 [Id.] Thus, the Court calculates the loss of Janet Windley to be $86,432.18.

        Also, for Larry Morse, the Government initially submitted only the internal memorandum

 of the interview, but no documents. [R. 116-2.] As the Government has now discovered, Mr.

 Morse has passed away. However, Mr. Morse’s spouse, Cathy Morse has submitted a sworn

 statement that corroborates the amount of Mr. Morse’s investment of $35,000 into Rick Rod Oil.

 [R. 130-22.] The Court finds that Ms. Morse’s statement, along with the internal memorandum

 of the interview of Mr. Morse is sufficient to find that Mr. Morse suffered a total loss of $35,000.

         The Government also requested $30,000 in restitution for Aaron Steffen [R. 116-1 at 1],

 but again, they provided only notes of his interview [R. 116-2]. Mr. Steffen has now provided

 copies of the two checks that show he invested $30,000 with Rick Rod Oil Company and Ronnie

 Rodgers. [R. 130-34 at 10.] Also, through a sworn statement, Mr. Steffen indicates that he did

 not receive any royalties from his investment. [Id. at 1.] The Court finds his loss to be $30,000.

                                                  2

        Thomas Blanda returned a sworn affidavit, stating loss in the amount of $25,000. [R.

 116-2.] However, he did not outline how he calculated this loss. The United States provided

 documents indicating that Mr. Rodgers sent requests to Mr. Blanda for money but did not

 provide any evidence to show that Mr. Blanda actually paid these bills. Now, Mr. Blanda states

 that he is unable to provide the Court copies of checks of his investment, but has provided a

 questionnaire, sworn statement, and contracts with Mr. Rodgers that show his status as an

 investor. [R. 130-5.] Also, Mr. Blanda has provided support that he received royalty payments



                                                 21
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 22 of 31 - Page ID#: 3896




 totaling $891.22. [Id. at 1.] Subtracting the royalty payments from his total investment of

 $25,000, the Court finds Mr. Blanda lost $24,108.78 for the purpose of restitution.

        Kenneth and Barbara Brauer also submitted an affidavit to the Government, claiming

 $12,000 in loss. [R. 116-2.] The Government also provided checks written from the victims to

 Mr. Rodgers and his companies totaling $36,800. [Id.] The Court also found that the testimony

 at trial supported an inference that the victims could have received up to $20,000 return on their

 investment from royalties and potentially payments from Rickey Rodgers and calculated the

 Brauer’s loss to be $12,000. After collecting additional information, the Government now

 provides that Mr. and Ms. Brauer invested $40,800 with Ronnie Rodgers through four separate

 checks provided. [R. 130-4.] They have also provided that the Brauers received a total of

 $8,009.84 in royalty payments from Barret Oil and Sunoco. [Id.] Therefore, this Court amends

 their prior judgment to Mr. and Ms. Brauer’s loss to be $32,790.16.

        Frank Caporusso submitted an unsworn questionnaire indicating that he suffered a loss.

 [R. 116-2.] He initially outlined amounts that he invested, but not the amounts that were

 returned to him. [Id.] Further, the checks provided to the Court as evidence were written to

 Sean Ryan. [Id.] Mr. Caporusso and Mr. Ryan have now clarified that they entered into an

 informal 50-50 relationship investing with Rick Rod Oil Company and Ronnie Rodgers. [R.

 130-6 at 1.] As such, each would be responsible for 50% of the costs of the investment and if

 paid 100% to Ronnie Rodgers, the other would reimburse the first for his 50% share. [Id.] Their

 sworn statement also indicates there were other projects the victims individually invested into

 without the other. [Id.] Therefore, supporting information provides that Mr. Ryan’s total

 investment was $45,250 and he received a total of $507.90 in royalty payments. [Id. at 3, 92-

 96.] Thus, the Court calculates Mr. Ryan’s total loss to be 44,742.10. Supporting



                                                 22
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 23 of 31 - Page ID#: 3897




 documentation shows that Mr. Caporusso’s total investment was $60,250 and he received a total

 of $1,452.42 in royalty payments. [Id. at 2, 87-91.] Therefore, Mr. Caporusso suffered a loss of

 $58,797.58.

        Kevin Denkevitz initially requested $31,600 in restitution, providing contracts from Rick-

 Rod Oil showing he invested $25,000, plus he paid $6,666 in completion fees. [R. 116-2.]

 However, Mr. Denkevitz did not discuss whether he received any royalty or distributions

 resulting from that investment. Mr. Denkevitz has now provided a sworn statement with

 supporting documents including copies of the investment checks supporting a $31,600

 investment. [R. 130-10.] He also has provided a copy of the only royalty check he received

 which amounts to $45.70. [Id.] Subtracting his royalty payment from his total investment, the

 Court finds that Mr. Denkevitz’s loss is $31, 554.30.

        Beverly Meyerhoff submitted an affidavit stating that she and her husband, James,

 borrowed $25,000 from his 401k. [R. 116-2.] They also alleged losses of $3,171.21 in interest

 paid for the loan from his 401k. [Id.] However, this affidavit did not state how much, if any, of

 the $25,000 loan was invested with Mr. Rodgers, just that a loan was procured. [Id.] Ms.

 Meyerhoff has now submitted another sworn statement specifying her investment with Ronnie

 Rodgers, along with copies of the relevant checks. [R. 13-20.] The supporting information

 provides evidence that Ms. Meyerhoff invested $25,00 with Ronnie Rodgers into Adair-Clinton

 Prospect #8, LTD and received $694.29 in royalty payments. [Id.] Thus, the Court calculates

 Ms. Meyerhoff’s total loss to be $24,305.74 after such royalties are subtracted.

        George Olivares is the sole member and director of Go Underground LLC. [R. 130-25 at

 1.] On behalf of the company, he requested $30,000 in restitution via an affidavit. [R. 116-2.]

 Because he did not indicate whether or not he received royalties from anyone other than Mr.



                                                 23
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 24 of 31 - Page ID#: 3898




 Rodgers’s companies, specifically whether he received checks from Barrett Oil or Sunoco, the

 Court could not determine precisely how much loss Mr. Olivares suffered. Recent supporting

 documentation provided by Mr. Olivares confirms that his company invested $30,000 with

 Ronnie Rodgers and he received royalties from Barret Oil and Sunoco totaling $466.68. [R. 130-

 25.] Subtracting the amount of royalties he received from his total investment, the Court finds

 that Mr. Olivares on behalf of Go Underground LLC suffered a loss of $29,533.32.

        David Parlons previously submitted an affidavit asking for $1,700,000 in restitution. [R.

 116-2.] At trial, the Government introduced a “Confirmation of Facts” signed by Mr. Rodgers as

 evidence that David Parlons, through his company Kentucky Oil and Gas, Inc., had invested a

 total sum of $1,148,634.67. [Gov. Exh. 30G.] Mr. Parlons requested the $1,100,000 he invested

 with Mr. Rodgers, plus $600,000 in lost opportunities. [R. 116-2.] Other provided documents,

 specifically letters from his lawyers, state that Mr. Parlons only invested $1,003,634.67. [Id.]

 Mr. Parlons also never outlined whether he received any royalties from his investment. Mr.

 Parlons has recently submitted a sworn statement detailing his investment with Ronnie Rodgers.

 [R. 130-27 at 1.] He explains that “Kentucky Oil and Gas did not enter into lease agreements

 with the Rodgers. Rather Kentucky Oil and Gas purchased the leases and hired Rodgers as our

 contact in Kentucky to manage our drilling activities.” [Id.] Therefore, Mr. Parlons’ company

 did not receive royalties from their investment. [Id.] The Court finds that based on the given

 information and supporting evidence, Mr. Parlons on behalf of Kentucky Oil and Gas, Inc.

 suffered a loss of $1,148,634.67.

        David and Deborah Smith previously submitted an affidavit and checks supporting a total

 investment of $16,000. [R. 116-2.] However, when asked about their returns and compensation,

 their affidavit stated, “no compensation directly,” suggesting they received at least some return



                                                 24
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 25 of 31 - Page ID#: 3899




 on this investment. [Id.] Through a sworn statement, Mr. Smith has now clarified that he did not

 receive any royalty checks or any other payments of any type related to his investment with Mr.

 Rodgers. [R. 130-33 at 1.] Thus, for the purpose of restitution, Mr. and Ms. Smith sustained a

 loss of $16,000.

                                                  D

        In August 2019, this Court denied restitution to almost 100 victims. The vast majority

 lacked specificity as to how much the victim actually lost by Mr. Rodgers’s criminal conspiracy.

 In many cases, the Government simply provided evidence of investment, asking the Court to

 infer loss on behalf of the victim. Since that time, the United States “has taken the time to not

 only contact as many victims as possible but also review the additional supporting

 documentation for those victims who had submitted such documentation.” [R. 130 at 30.] Thus,

 the United States has requested leave to make any supplemental filings up to an including 90

 days after the judgment is rendered. [Id.] The United States indicates they need additional time

 to contact victims that are still lacking documentation, which they were not able to contact prior

 to the filing this Motion. [Id.]

        The Court understands the significant amount of time the United States must put forth in

 order to work with each victim and provide supporting documentation. However, a significant

 amount of time has passed since the United States filed their Second Motion for Restitution on

 December 15, 2019. As this time has passed, the Court assumes that the Government has been

 working diligently in order to fulfill any supplemental filings needed for the remaining victims

 that have been denied restitution due to lack of documentation. Therefore, the Court will grant

 the United States leave to make any supplemental filings up to and including 30 days after this

 judgment is entered.



                                                 25
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 26 of 31 - Page ID#: 3900




                                               III

        Accordingly, and the Court being sufficiently, advised, the Government’s Motion for

 Restitution [R. 130] is GRANTED IN PART and DENIED IN PART as follows:

        1.        Mr. Rodgers SHALL PAY restitution to Gregory Barber in the amount of

 $35,200.00;

        2.        Mr. Ronnie Rodgers SHALL PAY restitution to Jim Bedell in the amount of

 $32,000.00;

        3.        Mr. Ronnie Rodgers SHALL PAY restitution to Kimberly Ryan in the amount of

 $7,500.00;

        4.        Mr. Ronnie Rodgers SHALL PAY restitution to David Hughes in the amount of

 $29,500.00;

        5.        Mr. Ronnie Rodgers SHALL PAY restitution to Norman Kent in the amount of

 $147,400.00;

        6.        Mr. Ronnie Rodgers SHALL PAY restitution to Nancy Mendel in the amount of

 $69,000.00;

        7.        Mr. Ronnie Rodgers SHALL PAY restitution to Michael Minichino in the

 amount of $28,500.00;

        8.        Mr. Ronnie Rodgers SHALL PAY restitution to Kevin O’Connor in the amount

 of $21,841.05;

        9.        Mr. Ronnie Rodgers SHALL PAY restitution to Ralph Pantony in the amount of

 $21,841.05;




                                               26
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 27 of 31 - Page ID#: 3901




        10.     Mr. Ronnie Rodgers SHALL PAY restitution to Samuel Ramsey (Ramsey

 Investment Group) in the amount of $7,000.00;

        11.     Mr. Ronnie Rodgers SHALL PAY restitution to Mike Gould (Coyote de la Sierra

 and Gold Run Trading LLC) in the amount of $63,500.00;

        12.     Mr. Ronnie Rodgers SHALL PAY restitution to Diane Heleno in the amount of

 $103,750.00;

        13.     Mr. Ronnie Rodgers SHALL PAY restitution to Suzanne Heleno in the amount

 of $103,750.00;

        14.     Mr. Ronnie Rodgers SHALL PAY restitution to Paul Brooks (Yellow Dog

 Adventures) in the amount of $24,000.00;

        15.     Mr. Ronnie Rodgers SHALL PAY restitution to Bruch English in the amount of

 $98,086.92;

        16.     Mr. Ronnie Rodgers SHALL PAY restitution to Vincent DiSisto in the amount of

 $25,000.00;

        17.     Mr. Ronnie Rodgers SHALL PAY restitution to Charles Hughes in the amount of

 $14,250.00;

        18.     Mr. Ronnie Rodgers SHALL PAY restitution to John Howard in the amount of

 $29,900.00;

        19.     Mr. Ronnie Rodgers SHALL PAY restitution to Joan Antonelli in the amount of

 $86,736.60;

        20.     Mr. Ronnie Rodgers SHALL PAY restitution to Robert Cohen in the amount of

 $10,000.00;




                                                 27
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 28 of 31 - Page ID#: 3902




        21.       Mr. Ronnie Rodgers SHALL PAY restitution to David Paul Croley in the amount

 of $15,000.00;

        22.       Mr. Ronnie Rodgers SHALL PAY restitution to Michael and Carol Darrow in the

 amount of $30,691.37;

        23.       Mr. Ronnie Rodgers SHALL PAY restitution to Laurence and Janice Ellefson in

 the amount of $98,708.74;

        24.       Mr. Ronnie Rodgers SHALL PAY restitution to Victor and Reem Jacob in the

 amount of $10,667.33;

        25.       Mr. Ronnie Rodgers SHALL PAY restitution to Michael Nichols (Thistletop

 Energy LLC) in the amount of $380,650.24;

        26.       Mr. Ronnie Rodgers SHALL PAY restitution to Ray Overton in the amount of

 $15,516.50;

        27.       Mr. Ronnie Rodgers SHALL PAY restitution to Kyle Pulliam in the amount of

 $39,700.00;

        28.       Mr. Ronnie Rodgers SHALL PAY restitution to Danny Reisinger in the amount

 of $14,798.49;

        29.       Mr. Ronnie Rodgers SHALL PAY restitution to Richard and Linda Roberts in

 the amount of $30,815.10;

        30.       Mr. Ronnie Rodgers SHALL PAY restitution to Raymond Robinson in the

 amount of $26,508.04;

        31.       Mr. Ronnie Rodgers SHALL PAY restitution to Blain Stout in the amount of

 $29,493.78;




                                                28
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 29 of 31 - Page ID#: 3903




        32.       Mr. Ronnie Rodgers SHALL PAY restitution to Cathy and Robert Warren in the

 amount of $43,162.26;

        33.       Mr. Ronnie Rodgers SHALL PAY restitution to Janet Winley in the amount of

 $86,432.18;

        34.       Mr. Ronnie Rodgers SHALL PAY restitution to Cathy Morse on behalf of Larry

 Morse in the amount of $35,000.00;

        35.       Mr. Ronnie Rodgers SHALL PAY restitution to Aaron Steffen in the amount of

 $30,000.00;

        36.       Mr. Ronnie Rodgers SHALL PAY restitution to Thomas Blanda in the amount of

 $24,108.78;

        37.       Mr. Ronnie Rodgers SHALL PAY restitution to Kenneth and Barbara Brauer in

 the amount of $32,790.16. The Clerk shall AMEND the previous restitution order [R. 121] to

 reflect this amount;

        38.       Mr. Ronnie Rodgers SHALL PAY restitution to Frank Caporusso in the amount

 of $58,797.58;

        39.       Mr. Ronnie Rodgers SHALL PAY restitution to Sean Ryan in the amount of

 $44,742.10;

        40.       Mr. Ronnie Rodgers SHALL PAY restitution to Kevin Denkevitz in the amount

 of $31,554.30;

        41.       Mr. Ronnie Rodgers SHALL PAY restitution to Beverly Meyerhoff in the

 amount of $24,305.74;

        42.       Mr. Ronnie Rodgers SHALL PAY restitution to George Olivares (Go

 Underground LLC) in the amount of $29,533.32;



                                               29
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 30 of 31 - Page ID#: 3904




        43.     Mr. Ronnie Rodgers SHALL PAY restitution to David Parlons (Kentucky Oil

 and Gas, Inc.) in the amount of $1,148,634.67;

        44.     Mr. Ronnie Rodgers SHALL PAY restitution to David and Deborah Smith in the

 amount of $16,000.00;

        45.     The requests for restitution on behalf of Louis and Judith Arruda, Ronnie Belk,

 Lance Harrison, Murray Helmers, Larry Henderson, Johnny and Carole Ireland, John Jarvis,

 Tony Norris, Michael and Robin Richardson, and Sandra Bucaram are DENIED. If the

 Government has additional evidence as to the amount of loss for these victims, the Government

 may refile these requests with the necessary documentation and specificity up to and including

 30 days after this Judgment is entered.

        46.     The Government was unable to provide supporting documentation for Michael

 Darby and Darby Homes, Bobby Simmons, Dennis Griffin, Mike and Wanda Hatcher, Edward

 and Mary McCaffrey, Rex McCarter, Edward Mendel, Joan and William Naylor, Tom and

 Angela Newslow, Roger and Melissa Richard, Sammy and Margaret Taylor, Texas Holsteins,

 Inc., Timberwood Development Corp., Robert and Mildred Vaughn, Condy and Betty Young,

 Connie and Mark Young, Troy Young, Neil Chastain, John Halloway, H&A Holding LLP,

 Leland Energy, Christopher Ray Curtis, Mickey Powell, Ibrahim and Dima Ayoub, and Rick and

 Cindy Saunders and requests leave to contact such victims. If the Government has additional,

 specific information and evidence as to the amount of loss for these victims, the Government

 may refile these requests with the necessary documentation and specificity up to and including

 30 days after this Judgment is entered;




                                                  30
Case: 3:17-cr-00016-GFVT Doc #: 135 Filed: 06/10/20 Page: 31 of 31 - Page ID#: 3905




        47.     The United States Probation Office is vested with the authority to organize

 payments of these restitution amounts, keeping in mind that payment should be made as soon as

 the Defendant is able; and

        48.     Following the Court’s resolution of any additional requests made by the

 Government, the Judgment in this case shall be amended to reflect this Court’s findings

 regarding restitution. If no additional requests are made, Judgment in this case shall be amended

 promptly after 30 days from this Judgment.

        This the 10th day of June, 2020.




                                                31
